UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

             -against-                                             ORDER

MURVIN REIGOUD MAIKEL,                                        18 Cr. 601 (PGG)

                          Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               It is hereby ORDERED that the sentencing of the Defendant will take place on

April 10, 2020 at 4:00 p.m. Any submissions on behalf of the Defendant are due March 20,

2020, and any submission by the Government is due on April 3, 2020.

               It is further ORDERED that the Probation Department prepare a presentence

investigation report for the Defendant.

Dated: New York, New York
       December 3, 2019
